UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54213 NORTH BAY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 83-0402389 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2120 Bethel Road Lansdale, Pennsylvania 19446 (Address of principal executive offices) (215) 661-1100 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 122,099,168 shares of Common Stock as of November 8, 2013. Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 40 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 48 Item 4. Controls and Procedures. 49 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 50 Item 1A. Risk Factors. 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 50 Item 3. Defaults upon Senior Securities. 50 Item 4. Mine Safety Disclosures. 50 Item 5. Other Information. 50 Item 6. Exhibits. 50 SIGNATURES 51 EXHIBIT INDEX 52 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2012 (RESTATED) September 30, 2013 December 31, 2012 (restated) ASSETS Current Assets Cash $ $ Total Current Assets Other Assets Available For Sale Securities Prepaid Expenses - Certificates of Deposit Deferred Financing Costs, net Mining Claims – Unproved Property, Plant & Equipment, net of accumulated depreciation Reclamation Bond – Fraser River Total Other Assets TOTAL ASSETS $ $ LIABILITIES, COMMITMENTS & CONTINGENCIES, & STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts Payable $ $ Accrued Expenses - Related Party Accrued Expenses – Ruby Mine Accrued Interest Convertible notes payable (net of discounts of $160,936 and $166,307, respectively) Advance Gold Sales (net of discounts of $12,677 and $0, respectively) - Deferred Gain - Derivative Liability Note Payable - Equipment - Note Payable – Ruby Mine Mortgage Total Current Liabilities Long-Term Liabilities Convertible notes payable , net of current portion - Note Payable – Ruby Mine Mortgage, net of current portion - Note Payable – Equipment, net of current portion - Asset Retirement Obligation Total Long-Term Liabilities Total Liabilities $ $ Commitments & Contingencies Common shares subject to redemption, stated at estimated redemption value, 10,217,486 and 4,517,601 shares outstanding at September 30, 2013 and December 31, 2012, respectively $ $ Total Commitments & Contingencies Stockholders’ Equity (Deficit) Preferred stock, Series I, $0.001 par value, 100 shares authorized, 100 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively - - Convertible Preferred stock, Series A, $0.001 par value, 8,000,000 shares authorized, 4,000,000 and 4,000,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Common stock, $0.001 par value, 250,000,000 shares authorized, 105,728,190 and 97,485,130shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional Paid-In Capital Accumulated Other Comprehensive Income/(Loss) ) Deficit Accumulated During Exploration Stage ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES, COMMITMENTS & CONTINGENICES,& STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODS ENDING SEPTEMBER 30, 2(RESTATED) AND THE PERIOD FROM JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) 3 months ended September 30, 2013 3 months ended September 30, 2012 (restated) 9 months ended September 30, 2013 9 months ended September 30, 2012 (restated) Since inception (June 18, 2004 - September 30, 2013) Revenues Revenue $ - $ - $ - $ - $ - Cost of Revenue - Gross Profit - Operating Expenses Commissions & Consulting Fees - - General & Administrative Costs Mining Property Costs Depreciation Expense Impairment Expense - Accretion Expense 87 76 Professional Services Total Operating Expenses Net Operating Loss ) Other Income (Expenses) Gain on Mineral Claim Sales - Other Income from Mineral Claims - Interest Income Interest Expense ) Gain/Loss on Derivative Liability ) Loss on Conversion of Debt - ) Bad Debt Expense - - ) Loss on Settlement - ) Other Expense - ) - ) ) Other Income - - - Realized Gain (Loss) on Investment - ) Net Other Income (Expenses) Loss From Continuing Operations - ) Loss From Discontinued Operations - ) Net Loss ) Accretion of Discount on Redeemable Common Stock ) Excess Cash Received Compared to Redeemable Amount of Stock - Interest on Redeemable Common Stock ) Net Loss Attributable to Common Shareholders ) Unrealized (Loss)/Gain on Available For Sale Securities - - Total Comprehensive Loss ) WEIGHTED AVG NUMBER OF SHARES OUTSTANDING (Basic) Basic Net Loss per Share $ ) $ ) $ ) $ ) WEIGHTED AVG NUMBER OF SHARES OUTSTANDING (Diluted) Diluted Net Loss per Share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements 4 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Inception 6/18/2004 - - - $ - $ - $ - - $ - $ - $ - $ - $ - $ - Founder's Shares issued - ) - Shares issued for merger - ) - Common Stock issued for cash - Net loss for year - ) - ) Balance at 12/31/2004 - - $ $ - $ - $ $ $ - $ ) $ - $ ) Common Stock issued to convert debt - 12 - - - Common Stock issued for services - Common Stock issued for cash - Net loss for year - ) - ) Balance at 12/31/2005 - - $ $ - $ - $ $ $ - $ ) $ - $ 5 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Common Stock issued to convert debt - Common Stock issued for services - Expenses paid by shareholder - Net loss for year - ) - ) Balance at 12/31/2006 - - $ $ - $ - $ $ $ - $ ) $ - $ ) 6 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Beneficial Conversion Features on notes payable - Common Stock issued to convert debt - Common Stock issued for services - Common Stock issued as interest on loan - 10 - - - Preferred Shares issued for services - Common Stock issued for conversion of preferred shares ) - - ) - Shares bought back and retired - ) ) ) - - - ) Expenses paid by shareholder - Net loss for year - ) - ) Balance at 12/31/2007 - - $ $ - $ - $ $ $ - $ ) $ - $ ) 7 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Rounding of shares due to stock split - 26 - Common Stock issued for services - Common Stock issued for cash - Contribution from investor - Mark to market AFS securities - Net loss for year - ) - ) Balance at 12/31/2008 - - $ - $ - $ - $ $ $ - $ ) $ $ ) 8 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Common Stock issued for services - Preferred Stock issued for services - Common Stock issued for cash - Common Stock issued for deferred compensation - Loss realized on AFS securities - ) ) Stock payable for commitment fee on equity offering - ) - - - Net loss for year - ) - ) Balance at 12/31/2009 $ $ $ - $ ) $ $ ) 9 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Common Stock issued for commitment fee on equity offering - ) - - - Common Stock issued for cash - Discount on convertible notes from beneficial conversion features and attached warrants - Common Stock issued for Ruby Mine Purchase Option - Warrants issued for Purchase Option – Ruby Mine - Net loss for year - ) - ) Balance at 12/31/2010 $ $ $ - $ $ $ - $ ) $ - $ ) 10 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JUNE 18, 2004 (INCEPTION) THROUGH SEPTEMBER 30, 2013 (Unaudited) (Continued) Preferred Stock Common Stock Series A Shares Series G Shares Series I Shares Series A Amount Series G Amount Series I Amount Shares Amount Additional Paid-In Capital Stock Payable Accumulated Deficit Accumulated OCI Total Stockholders’ Deficit Common Stock issued for cash - Common Stock issued for convertible debt conversion - Common Stock issued for services - 43 - - - Common Stock issued for settlement of services - Common Stock issued for deferred compensation - Common Stock issued for directors compensation - Discount on convertible notes from beneficial conversion feature - Term Extension of Ruby warrants - Warrants issued for Purchase Option – Ruby Mine - Stock payable for warrant exercise - Excess cash received compared to redeemable amount for stock - Interest on redeemable stock - ) - - - ) Net loss for year (restated) - ) - ) Balance at 12/31/2011 (restated) $ $ $
